Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 02/15/2022. Claims 1, 11 have been amended. Claims 5, 10 have been canceled. Claims 1-2, 7-8, 11 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7-8, 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 11 recites “releasing, by the computer, an interlock on the treatment machine which enables the radiation treatment to be performed when the patient is properly positioned.” However, the as-filed disclosure does not appear to describe “the computer” performing the step of “releasing…an interlock on the treatment machine.” The specification only mentions: “Release for treatment only happens when the 
Claims 2, 7-8 are rejected as being dependent on claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-8, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps/element, such omission amounting to a gap between the 
Claims 2, 7-8 are rejected as being dependent on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa (U.S. Patent Pub. No. US 2006/0204050 A1) in view of Simon et al. (U.S. Patent App. Pub. No. US 2013/0048883 A1, hereinafter referred to as "Simon").
Regarding (currently amended) claim 1, Takizawa teaches a method for computer-aided patient validation before performing radiation therapy, comprising: 
recording and saving patient-specific data in a validation database as reference features, wherein biometric characteristics of a patient's face serve as the reference features (Takizawa: ¶ 0039, i.e., “The face authenticating dictionary 17 registers (stores) plural items of dictionary information in advance as characteristic information on a face specific to each person based on a face image of a person”; ¶ 0055, i.e., “registers characteristic information on a face image picked up by the short distance camera 18 in the entrance and exit management apparatus (face identification dictionary 17)”); 
detecting, by a computer, an event including entry of a current patient into a radiation treatment room (Takizawa: ¶ 0035, i.e., Examiner interprets the type of room is not functionally related to the detecting, by a computer, an event including entry of a current patient into a location and does not distinguish the claimed invention from the prior art. Takizawa teaches “picks up as an image by cameras 11 and 12 a face of a pedestrian M who faces a door 3 (entrance and exit gate) provided in an entrance and exit target area (such as a room or a facility) 2 while moving a walking area 1,” which in the context of Simon, a person having ordinary skill in the art would have understood could be an radiation treatment room; ¶ 0036) or closing of a radiation shielding door, wherein detection of the event automatically triggers the computer-aided patient validation including: 
ascertaining current patient features of the current patient by sensors of a camera-based gate terminal at an entrance area of the radiation treatment room that capture a photographic image or a camera picture of the face of the current patient to obtain biometric characteristics of (Takizawa: ¶ 0035, i.e., Examiner interprets the type of room is not functionally related to the use of a camera-based gate terminal at an entrance area to capture a photographic image or a camera picture of the face of the current patient to obtain biometric characteristics of the current patient's face and does not distinguish the claimed invention from the prior art. Takizawa teaches “picks up as an image by cameras 11 and 12 a face of a pedestrian M who faces a door 3 (entrance and exit gate) provided in an entrance and exit target area (such as a room or a facility) 2 while moving a walking area 1,” which in the context of Simon, a person having ordinary skill in the art would have understood could be an entrance area of a radiation treatment room; ¶ 0036); and 
comparing, by a computer, the current patient features with the reference features before performing radiation therapy, wherein comparing the current patient features with the reference features comprises automatically comparing, by the computer, the biometric characteristics of the face of the current patient with the patient-specific data in the validation database and determining a patient identity (Takizawa: ¶ 0036, i.e., “correlates the extracted characteristic information with dictionary information which has been registered in advance, thereby determining whether or not the pedestrian M is a person who has been registered in advance”) from which a patient with a wrong identity in a hazard zone of the radiation treatment room can be determined (Examiner interprets the reason for determining a patient identity as intended use, which does not distinguish the claimed invention from the prior art); 
Yet, Takizawa does not explicitly teach, but Simon teaches, in the same field of endeavor,
releasing, by the computer, the current patient for radiation treatment by a treatment machine only when the comparison produces a specifiable degree of correspondence, wherein releasing the current patient for radiation treatment includes: 
determining, by the computer, that the comparison of the current patient features with the reference features has achieved the specifiable degree of correspondence (Simon: ¶ 0030, i.e., “Once the verification criteria are satisfied”; ¶ 0031, i.e., Simon teaches “entry of verification criteria, and acceptable data, ranges, thresholds, etc. that satisfy the criteria,” which in the context of Takizawa, a person having ordinary skill in the art would have understood could be the specifiable degree of correspondence for the comparison of the current patient features with the reference features), and 
releasing, by the computer, an interlock on the treatment machine which enables the radiation treatment to be performed when the patient is properly positioned (Simon: ¶ 0027; ¶ 0030, i.e., “Once the verification criteria are satisfied, the treatment safety device 14 releases the indicator 22 and/or interlock 24”; ¶ 0031, i.e., Examiner interprets the “satisfaction of the verification criteria can include ensuring…right site” as the claimed determination when the patient is properly positioned); and 
excluding treatment of a patient with a wrong identity, and preventing a patient with the wrong identity from being located in the hazard zone of the radiation treatment room (Simon: ¶ 0015, i.e., Examiner interprets the “preventing improper operation of the treatment delivery device” as the claimed preventing a patient from being located in the hazard zone because the device is not hazardous if it is not operating; ¶ 0023, i.e., “The treatment safety module 20 determines whether predetermined treatment verification criteria are met and, based on the determination, operates the treatment safety device 14 to prevent improper operation of the treatment delivery device 12”; ¶ 0031, i.e., Examiner interprets the “satisfaction of the verification criteria can include ensuring…right patient” as the claimed determination of a patient with a wrong identity).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the releasing, by the computer, the current patient for radiation treatment by a treatment machine only when the comparison produces a specifiable degree of correspondence, wherein releasing the current patient for radiation treatment includes: determining, by the computer, that the comparison of the current patient features with the reference features has achieved the specifiable degree of correspondence, and releasing, by the computer, an interlock on the treatment machine which enables the radiation treatment to be performed when the patient is properly positioned; and excluding treatment of a patient with a wrong identity, and preventing a patient with the wrong identity from being located in the hazard zone of the radiation treatment room, as taught by Simon, (Simon: ¶ 0022).
Regarding (previously presented) claim 2, Takizawa and Simon teach the method according to claim 1, wherein the patient-specific data of the validation database is addressable or retrievable via a patient identification from an external patient database (Takizawa: ¶ 0093, i.e., “when the ID number and the password have been inputted…a processing operation for registering dictionary information described later (or updating processing operation) is carried out (step 26)”; ¶ 0099-0100).
The obviousness of combining the teachings of Takizawa and Simon are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (previously presented) claim 7, Takizawa and Simon teach the method according to claim 1, wherein the biometric characteristics are determined by camera, both to generate the reference features (Takizawa: ¶ 0055) and to ascertain the current patient features (Takizawa: ¶ 0035-0036), and are processed in a computer (Takizawa: ¶ 0035-0036; ¶ 0055; ¶ 0065-0066).
The obviousness of combining the teachings of Takizawa and Simon are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (previously presented) claim 8, Takizawa and Simon teach the method according to claim 1, wherein the reference features are adapted to patient features that are altered over a phase of treatments, or the reference features are updated to adapt to a reality of the current patient (Takizawa: ¶ 0099-0100). 
The obviousness of combining the teachings of Takizawa and Simon are discussed in the rejection of claim 1, and incorporated herein. 
Regarding (currently amended) claim 11, Takizawa teaches a device for computer-aided patient validation before performing radiation therapy, comprising a computer programmed to operate in response to execution of computer-executable instructions that, when executed, cause the computer to: 
detect an event including entry of a current patient into a radiation treatment room (Takizawa: ¶ 0035, i.e., Examiner interprets the type of room is not functionally related to the detecting, by a computer, an event including entry of a current patient into a location and does not distinguish the claimed invention from the prior art. Takizawa teaches “picks up as an image by cameras 11 and 12 a face of a pedestrian M who faces a door 3 (entrance and exit gate) provided in an entrance and exit target area (such as a room or a facility) 2 while moving a walking area 1,” which in the context of Simon, a person having ordinary skill in the art would have understood could be an radiation treatment room; ¶ 0036) or closing of a radiation shielding door, wherein detection of the event automatically triggers the computer-aided patient validation including causing the computer to: 
access a validation database containing patient-specific data as reference features, wherein the patient-specific data are biometric characteristics of a patient's face; 
ascertain current patient features of the current patient by sensors of a camera-based gate terminal at an entrance area of the radiation treatment room that capture a photographic image or a camera picture of the face of the current patient to obtain biometric characteristics of the current patient's face, wherein the biometric characteristics of the current patient's face serve as the current patient features (Takizawa: ¶ 0035, i.e., Examiner interprets the type of room is not functionally related to the use of a camera-based gate terminal at an entrance area to capture a photographic image or a camera picture of the face of the current patient to obtain biometric characteristics of the current patient's face and does not distinguish the claimed invention from the prior art. Takizawa teaches “picks up as an image by cameras 11 and 12 a face of a pedestrian M who faces a door 3 (entrance and exit gate) provided in an entrance and exit target area (such as a room or a facility) 2 while moving a walking area 1,” which in the context of Simon, a person having ordinary skill in the art would have understood could be an entrance area of a radiation treatment room; ¶ 0036); 
compare the current patient features with the reference features from the validation database before performing radiation therapy, and determine a patient identity (Takizawa: ¶ 0036, i.e., “correlates the extracted characteristic information with dictionary information which has been registered in advance, thereby determining whether or not the pedestrian M is a person who has been registered in advance”) from which a patient with a wrong identity in a hazard zone of the radiation treatment room can be determined (Examiner interprets the reason for determining a patient identity as intended use, which does not distinguish the claimed invention from the prior art); 
Yet, Takizawa does not explicitly teach, but Simon teaches, in the same field of endeavor,
(Simon: ¶ 0026; ¶ 0030, i.e., “Once the verification criteria are satisfied, the treatment safety device 14 releases the indicator 22”; ¶ 0031, i.e., Simon teaches “entry of verification criteria, and acceptable data, ranges, thresholds, etc. that satisfy the criteria,” which in the context of Takizawa, a person having ordinary skill in the art would have understood could be the specifiable degree of correspondence for the comparison of the current patient features with the reference features), 
wherein release of the current patient for radiation treatment includes computer-operated release of an interlock on the treatment machine which enables the treatment to be performed when the patient is properly positioned (Simon: ¶ 0027; ¶ 0030, i.e., “Once the verification criteria are satisfied, the treatment safety device 14 releases the indicator 22 and/or interlock 24”; ¶ 0031, i.e., Examiner interprets the “satisfaction of the verification criteria can include ensuring…right site” as the claimed determination when the patient is properly positioned); and 
exclude treatment of a patient with a wrong identity and prevent a patient with the wrong identity from being located in a-the hazard zone of a-the radiation treatment room (Simon: ¶ 0015, i.e., Examiner interprets the “preventing improper operation of the treatment delivery device” as the claimed preventing a patient from being located in the hazard zone because the device is not hazardous if it is not operating; ¶ 0023, i.e., “The treatment safety module 20 determines whether predetermined treatment verification criteria are met and, based on the determination, operates the treatment safety device 14 to prevent improper operation of the treatment delivery device 12”; ¶ 0031, i.e., Examiner interprets the “satisfaction of the verification criteria can include ensuring…right patient” as the claimed determination of a patient with a wrong identity).
The obviousness of combining the teachings of Takizawa and Simon are discussed in the rejection of claim 1, and incorporated herein. 
Response to Arguments
Applicant's arguments filed 02/15/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed .
In the remarks, Applicant argues in substance that:
Regarding the 112 rejections, the amendments overcome the rejections.
Regarding the 101 rejections, 
“the present application involves an improved technological process in which a computer determines whether a comparison of the current patient features with the reference features has achieved the specifiable degree of correspondence, and after a positive patient validation, releases an interlock on the treatment machine”; “Claim 1 of the present application, when considered as a whole, integrates the claimed concepts of using a camera-based gate terminal to ascertain and compare current patient biometric facial features with reference features in a validation database into a practical application, that is, a computer-aided patient validation for radiation therapy. Claim 1 further integrates the claimed concepts of releasing the current patient for treatment only upon determining, by the computer, whether the comparison of the current patient features with the reference features has achieved the specifiable degree of correspondence, and thereafter releasing an interlock on the treatment machine that enables the treatment to be performed when the patient is properly positioned.”
Regarding the 103 rejections, the cited prior art references fail to teach the claim limitations because “Kunz relies only on medical image data ("medical images") for patient identification…These medical images are different from the photographic image or camera picture of the face of the patient according to claim 1 of the present application.” 
Regarding the 103 rejections, the cited prior art references fail to teach the claim limitations because “Diaz-Cortes describes a camera-based system for patient identification and registration at a reception of a healthcare facility. A reception and a radiation treatment room are set up fundamentally different from a reception area…Kunz requires an entirely different set-up of the device and radiation treatment room.” 
Regarding the 103 rejections, “a combination of the teachings of Diaz-Cortes and Kunz would not have suggested to an ordinary skilled person to combine the face recognition of Diaz-
Regarding the 103 rejections, the cited prior art references fail to teach the amended limitations (i.e., “releasing, by the computer, an interlock on the treatment machine which enables the radiation treatment to be performed when the patient is properly positioned”). 
It is respectfully submitted that Examiner has considered Applicant’s arguments but does not find them persuasive. Examiner has attempted to address all of the arguments presented by Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons: 
In response to Applicant’s argument that (a) regarding the 112 rejections, the amendments overcome the rejections:
It is respectfully submitted that Examiner withdraws the aforementioned 112(a) rejection of claim 5 and 112(b) rejection of claim 1 in Office Action dated 09/17/2021. However, although the amendments have overcome the aforementioned rejections in Office Action dated 09/17/2021, the amendments have caused new rejections, as addressed in the above Office Action.
In response to Applicant’s argument that (b) regarding the 101 rejections,
“the present application involves an improved technological process in which a computer determines whether a comparison of the current patient features with the reference features has achieved the specifiable degree of correspondence, and after a positive patient validation, releases an interlock on the treatment machine”; “Claim 1 of the present application, when considered as a whole, integrates the claimed concepts of using a camera-based gate terminal to ascertain and compare current patient biometric facial features with reference features in a validation database into a practical application, that is, a computer-aided patient validation for radiation therapy. Claim 1 further integrates the claimed concepts of releasing the current patient for treatment only upon determining, by the computer, whether the comparison of the current patient features with the reference features has achieved the specifiable degree of correspondence, and thereafter releasing an interlock on the treatment machine that enables the treatment to be performed when the patient is properly positioned”:
It is respectfully submitted that Examiner withdraws the aforementioned 101 rejections of claims 1-
In response to Applicant’s argument that (c) regarding the 103 rejections, the cited prior art references fail to teach the claim limitations because “Kunz relies only on medical image data ("medical images") for patient identification…These medical images are different from the photographic image or camera picture of the face of the patient according to claim 1 of the present application”; (d) regarding the 103 rejections, the cited prior art references fail to teach the claim limitations because “Diaz-Cortes describes a camera-based system for patient identification and registration at a reception of a healthcare facility. A reception and a radiation treatment room are set up fundamentally different from a reception area…Kunz requires an entirely different set-up of the device and radiation treatment room”; (e) regarding the 103 rejections, “a combination of the teachings of Diaz-Cortes and Kunz would not have suggested to an ordinary skilled person to combine the face recognition of Diaz-Cortes and the validation in Kunz, since the images and processing of Kunz and Diaz-Cortes are carried out quite differently in terms of image content, time, and place of treatment”; and (f) regarding the 103 rejections, the cited prior art references fail to teach the amended limitations (i.e., “releasing, by the computer, an interlock on the treatment machine which enables the radiation treatment to be performed when the patient is properly positioned”):
It is respectfully submitted that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that “a combination of the teachings of Diaz-Cortes and Kunz would not have suggested to an ordinary skilled person to combine the face recognition of Diaz-Cortes and the validation in Kunz,” the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Examiner has applied new passages and citations to the amended claims at the present time, as addressed in the above Office Action, and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 





/E.H./Examiner, Art Unit 3626

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626